SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) þ Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2010 OR o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period fromto Commission file number – 333-92445 PERNIX GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 36-4025775 (State or other jurisdiction of (IRS employer identification no.) Incorporation or organization) 860 Parkview Boulevard, Lombard, Illinois (Address of principal executive offices) (Zip code) (630) 620-4787 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated file,” and “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section12, 13 or 15(d)of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.YesoNoþ On May14, 2010, 140,881,235 shares of our common stock were outstanding. PERNIX GROUP, INC. TABLE OF CONTENTS PageNo. Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets (unaudited) — March31, 2010 and December31, 2009 3 Condensed Consolidated Statements of Operations (unaudited) — three months ended March31, 2010 and 2009 4 Condensed Consolidated Statements of Comprehensive Loss (unaudited) — three months ended March31, 2010 and 2009 5 Condensed Consolidated Statements of changes in Stockholders’ Equity and Comprehensive Income (Loss) (unaudited) —March31, 2010 and December 31, 2009 6 Condensed Consolidated Statements of Cash Flows (unaudited) — three months ended March31, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4T. Controls and Procedures 23 PARTII. Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 2 PART I:FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS PERNIX GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 Unaudited March 31, 2010 Assets December 31, 2009 Current assets: Cash and cash equivalents $ $ Marketable Securities Accounts receivable less allowance for doubtful accounts of $172,142 at March 31, 2010 andDecember 31, 2009 Related Party Receivables — 180,888 Work in process Inventories Restricted cash Customer backlog Prepaid expenses and other current assets Total current assets Property, plant, and equipment, net Restricted Cash greater than one year Other assets Intangible assets: Customer Relationships Trademark Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Outstanding credit lines $ $ Accounts payable Accounts payable – related party Accrued expenses Interest payable – related party Other current liabilities Short term debt Prepayments received on orders Billings in excess of costs and estimated earnings Total current liabilities Non current liabilities 65,930 72,197 Deferred tax liability 517,729 575,130 Total liabilities Commitments and Contingencies Equity: Pernix Group, Inc. and Subsidiaries Stockholders' Equity Convertible Preferred Stock, $0.01 par value, authorized 50,000,000 shares, none issued and outstanding at March 31, 2010 and December 31, 2009. — — Common stock, $0.01 par value, authorized 200,000,000 shares, 140,881,235 issuedat March 31, 2010 and 139,574,567 at December 31, 2009. Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensiveloss ) ) Total Pernix Group, Inc. and Subsidiaries stockholders equity Noncontrolling Interest Total equity 9,917,284 11,380,319 Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 3 PERNIX GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 31, 2010 and 2009 Revenues: Construction revenues $ $ Transmitter design and installation — Service fees – power generation plant Service fees – related party — Finance lease revenue — Gross revenues Costs and expenses: Construction costs Construction costs - related party — Transmitter design and installation cost — Operation and maintenance costs - power generation plant Cost of revenues Gross profit Operating expenses: Salaries and employee benefits Occupancy and equipment Occupancy- related party General and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest income/(expense), net ) Interest expense - related party ) ) Foreign currency exchange loss ) ) Other income, net ) — Total other expense ) ) Loss before income taxes ) ) Income tax expense Consolidated net loss ) ) Less:Net loss attributable to noncontrolling interest ) ) Net loss attributable to the stockholders of Pernix Group, Inc. and Subsidiaries $ ) $ ) Basic and diluted net loss attributable to the stockholders of Pernix Group, Inc. and Subsidiaries $ ) $ ) Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements 4 PERNIX GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Loss (unaudited) Periods ended March31, 2010 and December 31, 2009 Three Months Ended March 31, Net income loss $ ) $ ) Other comprehensive loss, net of tax: Foreign currency translation adjustment ) ) Total other comprehensive loss, net of tax: ) ) Comprehensive loss $ ) $ ) Comprehensive loss attributable to Noncontrolling interests $ ) $ ) Comprehensive loss attributable tothestockholders of Pernix Group, Inc $ ) $ ) See accompanying notes to condensed consolidated financial statements. 5 PERNIX GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of changes in Stockholders’ Equity and Comprehensive Income (Loss) (unaudited) Periods ended March31, 2010 and December 31, 2009 Accumulated Other Additional Comprehensive Accumulated Comprehensive Common paid-in Noncontrolling Total Income (Loss) deficit (loss) Stock capital Interest TotalBalanceatDecember31, 2008 $ $ ) $ ) $ $ $ Sale of common stock - 2,934,000 shares at $0.75 per share $
